     Case 2:17-cv-00445-KJM-DB Document 73 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERNEST LINCOLN BONNER, JR., M.D.,                No. 2:17-cv-0445 KJM DB
12                       Plaintiff,
13           v.                                        ORDER
14    MEDICAL BOARD OF CALIFORNIA, et
      al.,
15

16                       Defendants.
17

18          On May 11, 2020, defendants filed a motion to compel and noticed the motion for hearing

19   before the undersigned pursuant to Local Rule 302(c)(1). (ECF No. 69.) The motion is noticed

20   for hearing before the undersigned on June 5, 2020. (ECF No. 71.) According to defendants’

21   motion, plaintiff’s “written responses to Defendants’ First and Third Sets of Requests for

22   Production of Documents and things . . . [was] due on January 23 and February 28, 2020,

23   respectively.” (Defs.’ MTC (ECF No. 69) at 3.) “Plaintiff’s written responses to Defendants’

24   Second Set of Requests for Production of Documents and Things were due on February 13,

25   2020.” (Id.) Despite repeated meet and confer efforts, “Plaintiff still has not provided any

26   written responses to Defendants’ requests[.]” (Id.)

27          Defendants’ motion seeks an order compelling plaintiff’s responses “to either Defendants’

28   First Set or Third Set of Requests for Production and Defendants’ Second Set of Requests for
                                                       1
     Case 2:17-cv-00445-KJM-DB Document 73 Filed 06/01/20 Page 2 of 2

 1   Production” and sanctions in the amount of $2,640 for attorney’s fees incurred in bringing the
 2   motion. (Id. at 7-8.) Defendants’ request is supported by a declaration from defendants’ counsel,
 3   Deputy Attorney General Gary Ostrick. (Ostrick Decl. (ECF No. 69-2) at 2-6.)
 4           Defendants’ motion was filed pursuant to Local Rule 251(e). (Id. at 2.) Local Rule
 5   251(e) provides, in relevant part, that “when there has been a complete and total failure to
 6   respond to a discovery request,” the parties are excepted from the requirement of filing a Joint
 7   Statement re Discovery Disagreement. Instead, after the moving party has filed and noticed the
 8   motion for hearing “[t]he responding party shall file a response thereto not later than seven (7)
 9   days before the hearing date.” Here, the time for plaintiff to file a response has expired and
10   plaintiff has not filed any response to defendants’ motion. 1 Given plaintiff’s complete failure to
11   respond to defendants’ motion, despite notice and ample opportunity, defendants’ unopposed
12   motion will be granted and the June 5, 2020 hearing vacated.
13           Accordingly, IT IS HEREBY ORDERED that:
14           1. Defendants’ May 11, 2020 motion to compel (ECF No. 69) is granted:
15           2. Within twenty-eight days of the date of this order plaintiff shall produce responses to
16   either defendants’ First or Third Set of Requests for Production as well as to defendants’ Second
17   Set of Requests for Production;
18           3. Within twenty-eight days of the date of this order plaintiff’s counsel shall pay
19   defendants $2,640 for defendants’ attorney’s fees 2; and
20           4. The June 5, 2020 hearing of defendants’ motion is vacated.
21   DATED: June 1, 2020                                /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24   DLB:6
     DB\orders\orders.civil\bonner0445.mtc.no.opp.ord
25

26
     1
27    This is not the first time plaintiff has failed to respond to an order of this court. (ECF No. 68.)
     2
      Given the failure of plaintiff’s counsel to file any response to the motion, the sanction award
28   shall be paid by plaintiff’s counsel alone and not passed on to plaintiff.
                                                           2
